  Case 1:19-cr-00605-VM Document 29 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                            6/25/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :               19 CR 605(VM)
          -against-              :                  ORDER
                                 :
DRAGOMIR CERANIC,                :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Government, with the consent of counsel
for the Defendant (see Dkt. No. 28), requests that the status
conference    currently    scheduled    for    June   26,     2020     be
rescheduled. The conference shall be scheduled for Friday
July 31, 2020 at 10:30 a.m.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until July 31, 2020.
      It is hereby ordered that time until July 31, 2020 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of   justice.   The    value   of     this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:     New York, New York
           25 June 2020



                                        _______________________
                                              Victor Marrero
                                                 U.S.D.J.
